By the Court :
The plaintiffs allege that the defendant, in working its coal-mine, caused to be discharged upon the lands of the plaintiffs, lying below, a large quantity of the refuse of the product of the mining ground—a large quantity of water, as also of the smaller and finer portions of the coal, together with sand and clay and other refuse mixed with water—the whole forming a flowing mass, which the defendant compelled and still compels to descend upon the land of plaintiffs, covering it to the depth of one foot and upwards, rendering it incapable of profitable vegetation, and wholly useless to the plaintiffs. At the trial, the plaintiffs in opening the case, having read the complaint and stated that they expected to prove the facts therein alleged, were, on motion of the defendant, nonsuited. We are of the opinion that the court below erred in nonsuiting the plaintiffs. As we understand the complaint, the invasion _ of the plaintiffs’ premises was not the result of mere natural causes. The water charged with the refuse matter of the defendant’s mine did not descend upon the land of the plaintiffs in its natural course of descent, nor as the mere result of the law of gravitation; it is distinctly alleged in the complaint, on the contrary, that the defendant compelled its descent upon the property of the plaintiffs. The damage done to the lands below is, upon the allegations in the complaint, *462the direct result of the acts of the defendant. It is argued by the counsel for the respondent that, notwithstanding it is distinctly alleged in the complaint that the defendant “ compelled” the water to descend in the manner complained of, the allegation is without significance in view of the fact that water descends in obedience to natural laws, and, therefore, that it “savors slightly of the absurd” to allege that in this instance the descent was the result of the acts of the defendant. But we see no force in this suggestion. That water would naturally descend is entirely consistent with its descent being so compelled, controlled or directed in a particular instance by human agency as to work an injury to lands lying below, which would not otherwise have resulted.
If damage resulted to the plaintiffs as the direct consequence of this interference of the defendant under circumstances which do not authorize or justify such interference on its part, the defendant is liable.
The plaintiffs having been nonsuited upon reading their complaint, the evidence is of course not found in the record, and we cannot anticipate what the circumstances may turn out to be; but whatever they may prove to be, there is no such defect in the complaint as would support the judgment of nonsuit rendered below.
Judgment reversed, and cause remanded for a new trial.